PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,154,125
Issue Date: October 26, 2021
Application No. 15/434,709
Filing or 371(c) Date: 16 Feb 2017
Attorney Docket No.: 07494-P0001A

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.55(f) filed July 1, 2022, to accept the delayed filing of certified copies of  foreign applications.

The petition under 37 CFR 1.55(f) is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all of the above requirements. The receipt of the certified copies of priority documents IL 234243 and IL 234242 on May 13, 2022, is acknowledged. The priority claim to the foreign priority document in question was timely made in the application data sheet filed February 16, 2017.  

Any questions concerning this decision should be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions